Exhibit 99.1 Numerex Corp. Contact: Alan Catherall 770 485-2527 Investor Relations Contact: Seth Potter 646 277-1230 Press Release For Immediate Release Numerex Issues Corrected Third Quarter 2009 Financial Results Correction Does Not Affect Previously Reported Cash Position, Revenues or Adjusted EBITDA ATLANTA, Nov. 9, 2009 /PRNewswire-FirstCall/ Numerex Corp (NASDAQ: NMRX), a leading single source provider of secure machine-to-machine (M2M) products and services, today issued a correction to its financial results for its third quarter ended September 30, 2009, which were announced on November 5, 2009. The correction does not affect prior reporting periods or require an accounting restatement. As previously reported, during the third quarter ended September 30, 2009, the Company utilized cash to retire an aggregate of $3.0 million of its non convertible secured term notes and converted $2.0 million of its convertible secured term notes to 448,467 shares of its Class A Common Stock.The convertible debt retired had an original conversion price of $10.37 per share compared to an average revised conversion price of $4.46 per share. Under generally accepted accounting principles, specifically, ASC 470-20 (formerly Financial Accounting Standard 84), an adjustment to the conversion price of the convertible note should have been accounted for as an inducement to convert the note, even though there was no economic incentive offered.The fair value of the shares provided approximated the carrying value of the outstanding note. As a result, the Company is required to report an additional $1.3million non-cash adjustment to interest expense for its third quarter ended September 30, 2009.The Company also expects to report a $1.2 million non-cash adjustment during the fourth quarter associated with the recent retirement of its remaining structured debt.These amounts represent the incremental number of shares issued multiplied by the share price on the settlement date. This is a non-cash adjustment and has no impact on the Company’s base business. In particular, it does not change either historical operating earnings or forward looking statements for the fourth quarter of 2009. As a result of this correction, GAAPpre-tax net loss is now $2.2 million, compared to a GAAPpre-tax net income of $202,000 in the third quarter of 2008. GAAP pre-tax basic/diluted loss per share was ($0.15) for the quarter ended September 30, 2009, compared with earnings per share of $0.01 in the same period last year. Adjusted EBITDA, which excludes stock-based compensation expense and legal fees associated with litigation, remains unchanged at $0.8 million for the quarter ended September 30, 2009 following the correction, compared to $1.9 million in the same period last year.Non-GAAP basic/diluted loss per share remains unchanged at ($0.02) for the quarter ended September 30, 2009 compared to net income per share of $0.05 in the same period last year. A reconciliation of GAAP to non-GAAP results has been provided in the financial statement tables included in this press release. ABOUT NUMEREX Numerex Corp. (NASDAQ: NMRX) is the single source machine-to-machine (M2M) product and service provider to some of the world's largest organizations delivering the foundational components of device, network, and application, used by its customers in the development of their M2M solutions. Customers typically subscribe to Numerex network and application services that are delivered through its hosted platforms. The Company's offerings and expertise enable its customers to efficiently build reliable and secure solutions that are used to monitor and manage assets remotely whenever and wherever needed, while simplifying and speeding up development and deployment. Numerex DNA(TM) offerings include hardware Devices, Network services, and software Applications that are delivered through its Numerex FAST(TM) (Foundation Application Software Technology) platform. Numerex is the first M2M service provider in North America to carry the ISO 27001 information security certification. "Machines Trust Us(TM)" represents the Company's focus on M2M data security, service reliability, and round-the-clock support of its customers' M2M solutions. For additional information, please visit www.numerex.com. This press release contains, and other statements may contain, forward-looking statements with respect to Numerex future financial or business performance, conditions or strategies and other financial and business matters, including expectations regarding growth trends and activities in the wireless data business. Forward-looking statements are typically identified by words or phrases such as "believe," "expect," "anticipate," "intend," "estimate," "assume," "strategy," "plan," "outlook," "outcome," "continue," "remain," "trend," and variations of such words and similar expressions, or future or conditional verbs such as "will," "would," "should," "could," "may," or similar expressions. Numerex cautions that these forward-looking statements are subject to numerous assumptions, risks and uncertainties, which change over time. These forward-looking statements speak only as of the date of this press release, and Numerex assumes no duty to update forward-looking statements. Actual results could differ materially from those anticipated in these forward-looking statements and future results could differ materially from historical performance. The following factors, among others, could cause actual results to differ materially from forward-looking statements or historical performance: our inability to reposition our platform to capture greater recurring service revenues; the risks that a substantial portion of Orbit One's revenues are derived from government contracts that may be terminated by the government at any time; variations in quarterly operating results; delays in the development, introduction, integration and marketing of new wireless services; customer acceptance of services; economic conditions resulting in decreased demand for our products and services; the risk that our strategic alliances and partnerships will not yield substantial revenues; changes in financial and capital markets; the inability to attain revenue and earnings growth in our wireless data business; changes in interest rates; inflation; the introduction, withdrawal, success and timing of business initiatives and strategies; competitive conditions; the inability to realize revenue enhancements; and extent and timing of technological changes. Numerex SEC reports identify additional factors that can affect forward-looking statements. Numerex Corp. Condensed Consolidated Statement of Operations (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Change %Change Change %Change Net sales: Hardware $ $ $ ) %) $ $ $ ) %) Service 3
